DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 15 November 2021. As directed by the amendment: claims 1 and 16 have been amended, claims 3-5 have been canceled. Thus claims 1-2 and 6-19, and 21-22 are presently pending in this application, and claims 16-19 remain withdrawn. 
Response to Arguments
Regarding the arguments on page 10 that Swanson fails to teach or suggest the amended limitations of the length of at least one of the plurality of drip flanges in a direction radially outward from the body, this argument is persuasive, however, a new rejection is made in view of Grillo (US 2003/0106873 A1). 
Regarding the arguments on pages 9-10 of REMARKS that one of ordinary skill in the art would not look to Swanson when attempting to improve upon the syringe of Cowan '429 because Swanson is a non-analogous reference, the examiner respectfully disagrees. Swanson is reasonably pertinent to the problem faced by the inventors. Swanson is reasonably pertinent to the problem of catching drips of fluid that escape from an opening. In Swanson, a drip is caught by flanges so it does not run down to the part of the container that should remain clean. The problem faced by the inventors is catching drips at a fluid opening. The configuration of Swanson would "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007).  
Regarding the arguments on page 10 that a medical injector would typically be tilted in a horizontal orientation so the wicking tip would needle to be configured to retain fluid in such an 
	Because the rejection of claim 11 was inadvertently omitted in the previous Final Action, the rejection is included in this Final Action. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In the limitation “wherein a length of at least one of the plurality of drip flanges in a direction radially outward from the body is longer than a length of a remainder of the plurality of drip flanges” it is not clear that the remainder of drip flanges may have different lengths from each other. Additionally it is not clear that the “length of a remainder of the plurality of drip flanges” is also the length in a direction radially outward from the body of a remainder of the plurality of drip flanges. 
The examiner suggests changing this to “wherein a length of at least one of the plurality of drip flanges in a direction radially outward from the body is longer than a length in a direction radially outward from the body of each of a remainder of the plurality of drip flanges”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites the limitation “wherein a length of at least one of the plurality of drip flanges in a direction radially outward from the body is longer than a length of a remainder of the plurality of drip flanges,”. Claim 6 recites “wherein a top, distal-most drip flange of the plurality of drip flanges has the same diameter as any lower, proximal drip flange.” There is written description for each of these limitations individually. Written description is given in paragraphs [0012]-[0015] for the limitation in claim 6 and Figs 2, 6 and 10 in the drawings provide description for the limitation in claim 1. However, there is no written description for the combination of the limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 9, 11, 14-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (US 2002/0147429 A1), hereinafter Cowan ‘429, in view of Swanson (US 2,012,487) and Grillo (US 2003/0106873 A1).
Regarding claim 1, Cowan ‘429 discloses a tip (600 Fig 3C) for a syringe (500 Fig 3A), comprising a body (610+640 Fig 3C) defining a fluid channel (See fluid channel through 610 Fig 3C), and a connector (620 Fig 3C) configured for connecting to a fitting (530 Fig 3C) on a conical portion of a distal end of the syringe (520 Fig 3C). However, Cowan‘429 fails to disclose the tip is a fluid wicking tip, and a plurality of drip flanges forming solid surfaces and extending radially outward from the body, the drip flanges arranged to wick fluid into a gap width defined between any two of the solid surfaces of any two adjacent drip flanges; wherein the gap width is less than 0.25 inch to facilitate wicking by capillary action 
Swanson teaches a tip (Fig 1, the top of the bottle of Swanson is equivalent to the tip of Cowan because fluid flows through and comes out of the end of them) is a fluid wicking tip (Col 1 Lines 42-47), and a plurality of drip flanges (8 Fig 2) forming solid surfaces (8 Fig 3) and extending radially outward from the body (the bottle 5 Fig 1 is equivalent to the body of the fluid wicking tip of Cowan), the drip flanges arranged to wick fluid into a gap width defined between any two of the solid surfaces of any two adjacent drip flanges (Col 4 Lines 29-40); wherein the gap width is less than 0.25 inch (Col 3 Lines 18-19 “spaced 1/8 inch apart”) to facilitate wicking by capillary action and such that fluid introduced in the gap width defined between the solid surfaces of the adjacent drip flanges forms a capillary bridge or fluid bridge between the solid surfaces of the adjacent drip flanges, the capillary bridge or fluid bridge causing an attractive adhesive force between the solid surfaces of the adjacent drip flanges due to decreased pressure inside the capillary bridge or fluid bridge and due to direct action of a surface tension force exerted around an annulus formed by the solid surfaces of the adjacent drip flanges (the adjacent drip flanges of Swanson would form capillary bridges, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP 2112.01). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the device of Cowan ‘429 to have the limitations as taught by Swanson to (Col 1 Lines 47-55).
Grillo teaches fluid wicking drip flanges wherein a length of at least one of the plurality of drip flanges (annulus 6 defined by lower ring 7 Fig 2) in a direction radially outward from the body is longer than a length of a remainder of the plurality of drip flanges (the direction radially outward from the body of flange 7 is longer than a length of a remainder of the drip flanges, see annotated Fig 2 below).

    PNG
    media_image1.png
    804
    492
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the drip flanges of Cowan ‘429 to be dimensioned as taught by Grillo to maximize the useful surface for decelerating the residues [0017]. Additionally, such a modification is a matter of 
Regarding claim 2, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. Swanson teaches wherein the drip flanges are arranged in at least two tiers (Fig 1).  
Regarding claim 6, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. However, modified Cowan ‘429 fails to disclose the fluid wicking tip wherein a top, distal-most drip flange of the plurality of drip flanges has the same diameter as any lower, proximal drip flange. Such a modification is a matter of design choice that would have been obvious to one of ordinary skill at the time of effective filing. See MPEP 2144.04 IV B, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). There is not persuasive evidence that the particular configuration of the claimed fluid wicking tip is significant. The Applicant discusses varying embodiment of drip flanges, wherein a top, distal-most drip flange of the plurality of drip flanges has a smaller diameter than a lower, proximal drip flange, and vice versa in order to wick fluid. For example, in [0170], Applicant states “As shown in FIGS. 35-38, the diameter of the tiered drip flanges 722a-772h decrease from the top tiered drip flange 722a to the bottom tiered drip flange 722h, whereas in other aspects the diameter may increase from the top tiered drip flange to the bottom tiered drip flange.”
Regarding claim 9, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. Swanson further teaches wherein the plurality of drip flanges (8 Fig 2) are flat and smooth and continuous around a circumference of the fluid wicking tip (Fig 1).
Regarding claim 11, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. Swanson further teaches wherein the plurality of drip flanges have a ruffled profile (“corrugations” 10 Fig 3 provide the drip flanges 8 with a ruffled profile, see the wavy configuration of the drip flange as viewed from above in Fig 3).  
Regarding claim 14, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. Cowan ‘429 further teaches wherein the connector (620 Fig 3C) is a luer fitting ([0112], [0116] “female tapered fittings such as luer fittings”) sized and configured to fluidly couple to an interior of the syringe (See fluid coupling in Fig 3C).  
Regarding claim 15, modified Cowan‘429 teaches the fluid wicking tip of claim 1. Cowan ‘429 further teaches wherein the connector (620 Fig 3C) is a luer fitting ([0112], [0116] “female tapered fittings such as luer fittings”) sized and configured to fluidly couple to and fluidly connect an interior of the syringe with a flexible tube assembly (660 Fig 3B, [0104]).  
Regarding claim 21, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. Modified Cowan ‘429 further teaches wherein the drip flanges are arranged perpendicular to a vertical axis of the syringe (the drip flanges of Swanson are arranged perpendicular to the vertical axis of the wicking tip, see Fig 1, which would be the same as the vertical axis of Cowan et al.).  
Regarding claim 22, modified Cowan et al. teaches the fluid wicking tip of claim 1. Modified Cowan ‘429 further teaches wherein the drip flanges are angled with respect to a vertical axis of the syringe (the drip flanges of Swanson are angled with respect to the vertical axis of the wicking tip, see Fig 1, which would be the same as the vertical axis of Cowan et al.). Modified Cowan ‘429 fails to disclose the drip flanges are not parallel relative to each other. However, such a modification is a matter of design choice that would have been obvious to one of ordinary skill at the time of effective filing. See MPEP 2144.04 IV B, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). There is not persuasive evidence that the particular configuration of the claimed fluid wicking tip is significant. The Applicant discusses varying embodiments of drip flanges, wherein the drip flanges are substantially parallel relative to each other and wherein the drip flanges are not parallel relative to each other. For example, in [0135], Applicant states “in one aspect the tiered drip flanges 108a-108d may be arranged in a winged configuration where the drip flanges are angled with respect to a vertical axis but still substantially 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan ‘429 (US 2002/0147429 A1) in view of Swanson (US 2,012,487), Grillo (US 2003/0106873 A1), and Russo (US 9,656,022 B1).
Regarding claim 7, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. However, modified Cowan ‘429 fails to disclose further comprising a drip cup positioned distal to the plurality of drip flanges.
Russo teaches a drip cup (cap 83 Fig 9 is a cup that holds/prevents drips) positioned distal to the body of the tip (since the cap of Russo secures the distal end the adapter, the cap would be on the distal end of the adapter of modified Cowan, and distal to the drip flanges). It would have been obvious to one of ordinary skill at the time of effective filing for the fluid wicking tip of modified Cowan ‘429 to include the limitations as taught by Russo to both seal off and open the tip as needed during a procedure (Col 8 lines 5-8).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan ‘429 (US 2002/0147429 A1) in view of Swanson (US 2,012,487), Grillo (US 2003/0106873 A1), and Cowan et al. (US 2012/0209111 A1), hereinafter Cowan ‘111.
Regarding claim 8, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. However, modified Cowan ‘429 fails to teach further comprising a drip cup positioned proximal to the plurality of drip flanges.
Cowan ‘111 teaches a drip cup (118 Fig 6, [0166] “drip catcher”) positioned proximal to the plurality of drip flanges (the drip cup is attached on the conical portion of a distal end of the syringe).  It would have been obvious to one of ordinary skill at the time of effective filing for the device .
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan ‘429 (US 2002/0147429 A1) in view of Swanson (US 2,012,487), Grillo (US 2003/0106873 A1), and Xia et al. (US 2007/0236884 A1).
Regarding claim 10, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. Swanson further teaches wherein each drip flange is staggered relative to an immediately adjacent drip flange, and wherein the drip flanges are disposed around a circumference of the wicking tip (Fig 1, the varying diameters of the flanges depict a staggered profile), however, fails to teach wherein the plurality of drip flanges are discontinuous around a circumference of the wicking tip.
Xia et al. teaches (Fig. 1-5) a plurality of flanges (200) are discontinuous around a circumference of the tip (see openings 160). It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Cowan ‘429, by incorporating a plurality of flanges discontinuous, as taught by Xia et al., for the purpose of permitting fluid to pass through the fins [0014]. The motivation would be to allow fluid to be dispersed over more of the flanges and allow the liquid to evaporate faster.
Regarding claim 13, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. However is silent regarding the fluid wicking tip wherein each distally located drip flanges of the plurality of drip flanges comprises an opening to facilitate draining of fluid from a distal drip flange to a more proximately located drip flange.
Xia et al. teaches (Fig. 1-5) distally located drip flanges (fins in upper region as depicted in Fig. 3) of the plurality of drip flanges (200) comprises an opening (160) to facilitate draining of fluid from a distal drip flange to a more proximately located drip flange (see [0014] discussing channels 160 formed in order to permit air (a form of a fluid) to permit therethrough). It would have been obvious to one of [0014]. The motivation would be to allow fluid to be dispersed over more of the flanges and allow the liquid to evaporate faster.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan ‘429 (US 2002/0147429 A1) in view of Swanson (US 2,012,487), Grillo (US 2003/0106873 A1), and Carlyon et al. (US 7,037,292 B2) .
Regarding claim 12, modified Cowan ‘429 teaches the fluid wicking tip of claim 1. However, modified Cowan ‘429 is silent regarding further comprising a piercing tip fluidly coupled to an interior of the syringe.
Carlyon et al. teaches a piercing tip (38 Fig 2) is fluidly coupled to an interior of the syringe (Col 10 line 64- col 11 line 6). It would have been obvious to one of ordinary skill at the time of effective filing for the fluid wicking tip of modified Cowan ‘429 to further comprise a piercing tip with the limitations as taught by Carlyon et al. to allow the fluid from the syringe to be administered directly into a patient by providing a structure to pierce the skin.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/07/2021